Citation Nr: 1231690	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel




									
							
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to January 1972.  The record shows that the Veteran served in the Republic of Vietnam during the Vietnam Era.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which assisted the RO in Detroit, Michigan with the adjudication of the Veteran's service-connection claim for posttraumatic stress disorder (PTSD). See Letter dated January 7, 2008, page 1.  Original jurisdiction over this case resides with the RO in Detroit, Michigan.

In the April 2009 rating decision, the Veteran was awarded service connection for PTSD.  A 30 percent disability rating was assigned, effective May 15, 2008.  The Veteran filed a notice of disagreement (NOD) in May 2009, in which he requested a de novo review of his claim.  In the statement of the case (SOC), issued in January 2010, the RO increased the Veteran's initial rating from 30 to 50 percent, also effective May 15, 2008.  A rating decision setting forth the same decision was issued on the same day.  The Veteran filed a statement in March 2010, which he designated a NOD, indicating his belief that his disability rating should be 70 percent.  The Board notes that this statement, dated March 2, 2010, was appropriately accepted by the RO as a substantive appeal in lieu of a VA Form 9.  See 38 C.F.R. § 20.202 (2011); see also AB v. Brown, 6 Vet. App. 35 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.

Medical records  

When the Veteran filed his claim, he indicated that he had been receiving treatment for PTSD from the Vet Center in Grand Rapids, Michigan, since 2008.  See Veteran's Application for Compensation and/or Pension, Part B, page 1.  The RO appropriately sent the Veteran a release form so the records could be obtained.  See Letter dated August 27, 2008, page 1.  The RO subsequently informed the Veteran that their first attempt to obtain the Vet Center records was unsuccessful, but that they would try again.  See Letter to Veteran dated October 3, 2008.  Indeed, a second letter was sent to the Grand Rapids Vet Center on that same day.  See Letter to VRAC dated October 3, 2008.  Shortly thereafter, the Veteran filed a statement clarifying that his counselor had a contract through the Vet Center in Grand Rapids, Michigan, to provide counseling, which occurred at the Ingham County Veterans Affairs, a committee created by state statute, in Lansing, Michigan.  See Statement dated October 13, 2008.  He further indicated that his counselor, W.S., was employed by Kalamazoo Psychology.  Id.  Nevertheless, the RO did not take further steps to obtain these treatment records, and neither the physical nor virtual claim files contain these records.  The VA has a duty to make reasonable efforts to obtain relevant records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Once the RO received notice that they were sending their request to the wrong facility, they should have made an attempt using the information the Veteran provided.  Therefore, this case must be remanded so that reasonable attempts can be made to obtain these records.

Social Security Administration records

The record before the Board contains a June 2009 request from the Social Security Administration (SSA) to the VA seeking copies of the Veteran's records in response to a disability claim the Veteran filed with that agency.  Crucially, however, the request letter does not specify the disability under consideration by the SSA.  Indeed, the record does not contain any SSA records, and there is no indication such were sought.  Because it is impossible to determine whether any records in SSA's possession are pertinent to the instant claim, and because such records may indeed contain information pertinent to the instant claim, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA Examination

The Veteran was afforded a VA examination in February 2009.  At that time, the examiner provided an Axis I diagnosis of PTSD; alcohol dependence in partial remission; and amphetamine dependence in partial remission.  He also provided an Axis II diagnosis of personality disorder, not otherwise specified with antisocial features.  The examiner indicated that in the Veteran's case, the issue of substance abuse relapse loomed very large and the Veteran struggled with this issue.  The examiner also stated that it was unclear to him to what extent impairments in the Veteran's functional status and quality of life would be present if the issue of substance use/abuse was not present.  He stated further that, on the other hand, the substance use/abuse may relate in a direct way to the Veteran's symptoms of PTSD.  No further elaboration was provided on this point and the examiner indicated that the Veteran's prognosis was guarded due to comorbid substance abuse disorders.

In this regard, the Board notes that in Allen v. Principi, 237 F.3d 1368 (2001), the United States Court of Appeals for Veterans Claims (Court) pointed out that the statute barring veterans' disability compensation "if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs" does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (2001), overruling Barela v. West, 11 Vet App 280 (1998); see also 38 U.S.C.A. § 1110 (West 2002). 

VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  In Mittleider v. West, 11 Vet. App. 181 (1998), the Court found that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in a veteran's favor, dictates that such signs and symptoms be attributed to the service-connected disability.  In Mittleider, the service-connected disability was PTSD and the nonservice-connected disability was a personality disorder. 

On remand, the Veteran should be scheduled for a new examination.  The examiner should determine whether substance abuse is due to or aggravated by the Veteran's service-connected PTSD and should distinguish the symptoms of nonservice-connected psychiatric pathology (e.g., personality disorder or any non-service related substance abuse) from service-connected PTSD so that the Veteran may be properly rated for the time period on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional treatment he has received for PTSD.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include relevant records from VA medical facilities in Grand Rapids and Lansing, Michigan.  The Veteran should also be provided multiple copies of VA Form 21- 4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain private treatment records on his behalf.  The Veteran should be specifically informed that if he wishes VA to obtain counseling records from the offices of M.S., other than the already submitted May 2008 Intake Assessment, he should complete and return VA Form 21-4142 to the RO.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  If any such records cannot be found, or if they do not exist, the RO/AMC should request specific confirmation of that fact and make a formal finding of such unavailability. 

2.  The RO/AMC should also request SSA to provide copies of any records pertaining to the Veteran's SSA disability claim, to include any medical records obtained in connection with the Veteran's application.  Any materials obtained should be associated with the Veteran's VA claims folder.  If no SSA records can be found, or if they do not exist, the RO/AMC should request specific confirmation of that fact and make a formal finding of such unavailability.

3.  The RO/AMC should schedule the Veteran for a pertinent VA examination in order to determine the nature and extent of his service-connected PTSD and in particular to ascertain whether his diagnosed alcohol dependence in partial remission and/or amphetamine dependence also in partial remission is caused or aggravated by his service-connected PTSD.  

The examiner should fully explain the relationship, if any, between any substance abuse, PTSD, and personality disorder, not otherwise specified.  Specifically, the examiner should describe (1) the extent of the Veteran's functional impairment, socially and occupationally, that is attributable to his PTSD alone, not to include functional impairment due to factors or symptoms resulting from polysubstance abuse or personality disorder- if a determination is not possible, that should be so noted and a rationale as to why a determination is not possible should be provided; and (2) whether polysubstance dependence is secondary to or a symptom of the Veteran's service-connected PTSD, i.e., whether it is at least as likely as not that polysubstance dependence is proximately due or the result of the Veteran's service-connected PTSD; and whether it is at least as likely as not that polysubstance dependence is a symptom of, or evidence of an increased severity of, PTSD. 

The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  A notation to the effect that a records review took place should be included in the report.  Complete rationale should be given for all opinions reached. 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's claim for a higher initial disability rating for his service-connected PTSD.  If the claim is denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


